The writ of error is to judgment of the Criminal Court of Record of Dade County wherein Ira Peeples was convicted of breaking into and entering a building with intent to commit a felony, viz.: grand larceny, and Will Jones, Nathan Blue and J. D. Smith were convicted of having, receiving and aiding in the concealing of stolen property, knowing the same to have been stolen.
The evidence is not of the strongest and most convincing character, but each of the accused took the stand as a witness in his own behalf and the jury had the opportunity to *Page 460 
see and hear them and to observe the manner and demeanor of each as such witness.
The manner and demeanor of each defendant as a witness, coupled with all other evidence in the case, may have been sufficient to convince the jury of the guilt of such defendant. Even as reported in the record the testimony of these witnesses bears the earmarks of falsehood and guilt. We cannot say that the evidence was entirely insufficient to constitute a basis for conviction. Other assignments of error considered and found to be without merit.
The judgment should be affirmed.
It is so ordered.
Affirmed.
DAVIS, C. J., and WHITFIELD, ELLIS, TERRELL and BUFORD, J. J., concur.